 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHAUNSE JACKSON,                                   No. 2:21-CV-1186-DMC-P
12                        Plaintiff,
13            v.                                         ORDER
14    J. PICKETT, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42 U.S.C.

18   § 1983. Plaintiff seeks authorization to proceed in forma pauperis. However, Plaintiff has not filed

19   a complete application to proceed in forma pauperis, nor submitted a certified copy of his trust

20   account statement for the six-month period immediately preceding the filing of the complaint or

21   paid the required filing fee. See 28 U.S.C. §§ 1914(a), 1915(a), (a)(2). Plaintiff submitted a copy

22   of his restitution history and an uncertified copy of a trust account statement that does not cover the

23   required six-month period. See ECF No. 2.

24                 Plaintiff will be provided the opportunity to submit either a completed application to

25   proceed in forma pauperis or the appropriate filing fee. Plaintiff is warned that failure to resolve

26   the fee status of this case within the time provided may result in the dismissal of this action for lack

27   of prosecution and failure to comply with court rules and orders. See Local Rule 110.

28   ///
                                                         1
 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.      Plaintiff shall submit on the form provided by the Clerk of the Court,

 3   within 30 days from the date of this order, a complete application for leave to proceed in forma

 4   pauperis, with the required certified copy of his trust account statement, or the appropriate filing

 5   fee.

 6                  2.      The Clerk of the Court is directed to send Plaintiff a new form Application

 7   to Proceed In Forma Pauperis By a Prisoner.

 8

 9   Dated: July 9, 2021
                                                            ____________________________________
10                                                          DENNIS M. COTA
11                                                          UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
